Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 1/15/20. Claims 1-5, 7-10, 12, 14-17, 19, and 21 are pending and under examination.

Claim Interpretation
 	Claim 19: the “at least one pharmaceutically carrier, diluent or excipient” is required for each of the alternatives (polypeptide, therapeutic agent, and multispecific agent) listed, as this limitation is clearly tied to the preamble recitation of a “pharmaceutical composition”.

Claim Objections
Claims 14 and 17 are objected to because of the following informalities:  “according of claim 1” should be “according to claim 1”.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  Claim 10 is the only claim to recite a “drug” rather than a “therapeutic”; however, there is no indication that the two terms are not synonyms. For consistency and clarity, the claims should use the same terminology if referring to the same thing. Alternately, if the terms are not coextensive in scope, it should be made clear what the defining features of a “drug” vs. a “therapeutic” are.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 is directed to any humanized variant of the antibody of claim 4 (“or a further humanized variant”); this is already a limitation of claim 4 (“or a humanized variant of SEQ ID NO:4”). Thus, claim 7 offers no additional limitations to claim 4.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Therefore, claims 9-10 are indefinite.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim may be directed to 1) a nucleic acid encoding the polypeptide of claim 1, or 2) a nucleic acid encoding a multispecific construct comprising the polypeptide according [to] claim 1 and at least one therapeutic moeity. As both options contain the polypeptide of claim 1, it is reasonable to interpret the nucleic acid as modifying both options.
Alternately, the claim may be directed to 1) a nucleic acid encoding the polypeptide of claim 1, or 2) a multispecific construct comprising the polypeptide according [to] claim 1 and at least one therapeutic moeity. As therapeutics such as small molecules (p.26 L3) cannot be encoded as a nucleic acid, this is also a reasonable interpretation.
Since it is unclear which interpretation is correct, the metes and bounds of the claim is unclear.
Therefore, claim 17 is indefinite.

Allowable Subject Matter
Claims 1-5, 8, 12, 15-16, 19, and 21 are allowed, while claim 14 is objected to but would otherwise be allowable.
The CDRs of the sequences of claim 1 are clearly described and meets the limitations of §112(a); see e.g., figure 1. A search of these CDRs did not discover any polypeptides with the same combination of sequences. The CDRs define the binding properties of an antibody and are well-known in the art to be sensitive to mutation, where even a single amino acid change can increase binding, decrease binding, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649